t c summary opinion united_states tax_court anna e and mark s warrington petitioners v commissioner of internal revenue respondent docket no 6035-06s filed date anna e and mark s warrington pro sese ronald s collins for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue we must decide is whether petitioners are liable for the 10-percent additional tax for an early distribution from a retirement account under sec_72 in background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioners resided in west grove pennsylvania during petitioner anna warrington ms warrington was employed by blue cross blue shield of delaware as a customer service representative ms warrington had worked for blue cross blue shield for years apparently due to some problems involving her daughter ms warrington began suffering from a self-characterized nervous breakdown in this breakdown caused ms warrington to miss work and often left her unable to leave the house ms warrington’s employment with blue cross blue shield was terminated in date on date metlife insurance co metlife sent ms warrington a letter approving her for month of disability benefit payments although ms warrington had seen a psychiatrist in the past in relation to her problems with her daughter ms warrington felt that the psychiatrist’s treatments were unhelpful at some point ms warrington began seeing a general practitioner dr o’brien petitioners submitted medical records dated date pertaining to ms warrington’s medical treatment during the relevant timeframe indicating that she was unable to perform work because ms warrington could not work in her family suffered from financial problems as a result she withdrew money from her retirement account in july or august of ms warrington began working in for comcast in its customer service_department although she had some setbacks on date ms warrington’s physician wrote in his office notes that ms warrington could return to work without restrictions ms warrington earned wages of dollar_figure in and was employed as of the date of trial petitioners filed their joint federal_income_tax return on date on the return petitioners reported income from pensions and annuities in the amount of dollar_figure respondent issued a notice_of_deficiency in which he asserted an increase in tax of dollar_figure pursuant to sec_72 for an early distribution from ms warrington’s retirement account in ms warrington wa sec_45 years old in discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 sec_72 provides for an additional tax where a person under the age of withdraws money from a qualified retirement account unless that person falls within an enumerated exception sec_72 and provides in relevant part sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except at provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- iii attributable to the employee’s being disabled within the meaning of subsection m petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 ms warrington testified that the qualified_plan at issue was a sec_401 plan distributions from a sec_401 plan are subject_to sec_72 see sec_4974 sec_401 sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require generally it is intended that the proof of disability be the same as where the individual applies for disability payments under social_security 106_tc_337 citing s rept pincite supp c b in dwyer we stated the regulations promulgated pursuant to the statutory authorization contained in sec_72 provide that an individual will be considered to be disabled if he or she is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration sec_1_72-17a income_tax regs significantly the regulations also provide that an impairment which is remediable does not constitute a disability sec_1_72-17a income_tax regs id petitioners contend that ms warrington was disabled within the meaning of sec_72 and that they are therefore entitled to an exception from the additional tax pursuant to sec_72 ms warrington testified that her illness was so severe that she was unable to go to work in and most of indeed ms warrington’s testimony established that she and her family suffered financially from her inability to leave the house and make a living during that period however ms warrington’s testimony and the parties’ stipulations show that ms warrington’s doctor told her and wrote in his notes on date that he believed she would be able to return to work ms warrington was employed during part of and at the time of trial notwithstanding the apparent severity of ms warrington’s illness in the evidence does not support a conclusion that her illness fell within the definition of disabled as contemplated by sec_72 and m or the regulations thereunder ms warrington resumed work in and is now able to engage in an activity comparable to the one in which she engaged prior to her illness accordingly ms warrington fails to meet the regulatory requirement that an individual be so impaired as to be unable to engage in a substantial_gainful_activity in order to be exempted from the 10-percent additional tax sec_1_72-17a income_tax regs unfortunately for petitioners it is not whether their family was in need of ms warrington’s retirement money due to ms warrington’s illness the question is whether a taxpayer fits within the technical parameters of a particular law in this situation petitioners withdrew money from ms warrington’s qualified_retirement_plan prematurely and failed to fall within the exception provided in sec_72 and m for the foregoing reasons we hold that petitioners are liable for the 10-percent additional tax under sec_72 on the early distribution from ms warrington’s qualified_retirement_plan in to reflect the foregoing decision will be entered for respondent
